J-S22037-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 LAUREN LACEY JELLEYMAN                  :
                                         :
                   Appellant             :   No. 438 EDA 2022

       Appeal from the Judgment of Sentence Entered July 23, 2021
              In the Court of Common Pleas of Bucks County
           Criminal Division at No(s): CP-09-CR-0000919-2014

BEFORE: BOWES, J., McCAFFERY, J., and SULLIVAN, J.

MEMORANDUM BY SULLIVAN, J.:                    FILED DECEMBER 28, 2022

     Lauren Lacey Jelleyman (“Jelleyman”) appeals from the judgment of

sentence imposed following a probation revocation. We affirm.

     The violation of probation (“VOP”) court set forth the following factual

and procedural history:

           [I]n May [] 2014, [Jelleyman] entered a guilty plea to two
     counts of possession with intent to deliver [], two counts of
     conspiracy – possession with intent to deliver [], two counts of
     criminal use of a communication facility [], and two counts of
     conspiracy — criminal use of [a] communication facility . . .. Th[e
     c]ourt sentenced [Jelleyman] to no less than eleven-and-a-half []
     months to no more than twenty-three [] months in the Bucks
     County Correctional Facility (hereinafter “BCCF”) and to a
     concurrent five-year term of probation to be supervised by the
     Bucks County Adult Probation Department.

            On July 23, 2021, [the VOP court conducted] a probation
     violation hearing . . .. This was [Jelleyman’s] fifth violation
     hearing[.] [The VOP court found Jelleyman] in violation for failing
     to attend treatment and absconding from supervision.
     [Jelleyman’s] four previous violations were for the same reasons;
     since 2014, she has only reported to her probation officer a total
J-S22037-22


      of three or four times. [Jelleyman’s] most recent violation hearing
      was in May of 2020, where she was immediately released[,]
      despite her probation officer initially recommending a state
      sentence, due to the COVID-19 pandemic.               [Jelleyman’s]
      probation officer agreed to the release, over the Commonwealth’s
      objection, to allow her time to address her substance abuse
      disorder. However, [Jelleyman] never received treatment and
      immediately continued her drug use upon release from the jail.
      [Following her latest revocation, the c]ourt sentenced [Jelleyman]
      to serve not less than twelve (12) to no more than twenty-four
      (24) months in a state correctional facility. [Jelleyman] was
      transferred to S.C.I. Muncy.

             [In] July [] 2021, [Jelleyman] filed a Motion to Modify and
      Reconsider Sentence. Th[e VOP c]ourt . . . ordered a hearing on
      the motion[, . . . h]owever, the hearing was rescheduled several
      times due to technical issues at S.C.I. Muncy. On January 20,
      2022, th[e c]ourt issued an order denying the motion by operation
      of law pursuant Pennsylvania Rule of Criminal Procedure
      720(B)(3)(a), as the hearing could not be held within the time
      permitted by law. That same day, [Jelleyman] filed a [petition for
      relief under the] Post-Conviction Relief Act[, 42 Pa.C.S.A.
      §§ 9541-9546,] which th[e VOP c]ourt immediately granted, and,
      by agreement of the parties, [Jelleyman’s] direct appeal rights
      were reinstated nunc pro tunc.

            On February 3, 2022, [Jelleyman] filed a notice of appeal to
      the Superior Court.

VOP Court Opinion, 3/17/22, at 1-2 (footnotes, citations to the record, and

unnecessary capitalization omitted).    Both Jelleyman and the VOP court

complied with Pa.R.A.P. 1925.

      Jelleyman raises the following issue for our review: “Did the [VOP] court

abuse its discretion in resentencing [Jelleyman] by imposing a manifestly

excessive sentence, failing to consider all relevant factors, and failing to

adequately state the reasons relied upon for imposing said sentence?”

Jelleyman’s Brief at 7 (unnecessary capitalization omitted).

                                     -2-
J-S22037-22


      A challenge to the discretionary aspects of a sentence, following a

probation revocation, does not entitle an appellant to review as of right;

rather, such a challenge must be considered a petition for permission to

appeal. See Commonwealth v. Kalichak, 943 A.2d 285, 289 (Pa. Super.

2008). Before reaching the merits of a discretionary sentencing issue,

      [w]e conduct a four-part analysis to determine: (1) whether
      appellant has filed a timely notice of appeal, see Pa.R.A.P. 902
      and 903; (2) whether the issue was properly preserved at
      sentencing or in a motion to reconsider and modify sentence, see
      Pa.R.Crim.P. 720; (3) whether [the] appellant’s brief has a fatal
      defect, [see] Pa.R.A.P. 2119(f); and (4) whether there is a
      substantial question that the sentence appealed from is not
      appropriate under the Sentencing Code, [see] 42 Pa.C.S.A. §
      9781(b).

Commonwealth v. Moury, 992 A.2d 162, 170 (Pa. Super. 2010) (internal

citation and brackets omitted); accord Kalichak, 943 A.2d at 289 (noting

that “when a court revokes probation and imposes a new sentence, a criminal

defendant needs to preserve challenges to the discretionary aspects of that

new sentence either by objecting during the revocation sentencing or by filing

a post-sentence motion”) (internal citation omitted); Commonwealth v.

Watson, 835 A.2d 786, 791 (Pa. Super. 2003) (holding that a challenge to

the discretionary aspects of sentencing must be raised at sentencing or in a

post-sentence motion; and absent such efforts, an objection to a discretionary

aspect of a sentence is waived); Commonwealth v. McAfee, 849 A.2d 270,

275 (Pa. Super. 2004) (stating that challenges to the discretionary aspects of

a sentence “must be raised in a post-sentence motion or by presenting the


                                    -3-
J-S22037-22


claim . . . during the sentencing proceedings.              Absent such efforts, an

objection to a discretionary aspect of a sentence is waived. This failure cannot

be cured by submitting the challenge in a Rule 1925(b) statement”) (internal

citations, quotations, and emphasis omitted).

       Here, Jelleyman filed a timely notice of appeal following reinstatement

of her appellate rights nunc pro tunc;1 and she included a Rule 2119(f)

statement in her brief.        See Jelleyman’s Brief at 10-11.       We must next

determine whether Jelleyman properly preserved her issue at sentencing or in

her motion to reconsider and modify her sentence.                Our review of the

sentencing transcript and the post-sentence motion reveals that Jelleyman

failed to assert that her sentence was excessive, that the court failed to

consider relevant factors, or that the court failed to state its reasons on the

record for the sentence. See generally N.T., 7/23/21; Motion to Modify and

Reconsider Sentence, 7/28/21.2                 Jelleyman thus failed to preserve at


____________________________________________


1 We note that Jelleyman’s PCRA petition, in which she sought reinstatement
of her appellate rights nunc pro tunc, is not contained in the certified record,
though the order granting relief, by agreement of the parties, is contained in
the record. See Order, 1/20/22.

2 We observe that although Jelleyman accurately asserts that she filed a post-
sentence motion, she does not state wherein she preserved her appellate
issues for our review. Cf. Jelleyman’s Brief at 5; Pa.R.A.P. 2119(e). We
further note that Jelleyman, in her post-sentence motion for reconsideration
or modification of her sentence, asserted the following grounds as her sole
basis for relief:

(Footnote Continued Next Page)


                                           -4-
J-S22037-22


sentencing or in her post-sentence motion her asserted challenges to the

discretionary aspects of her sentence. Accordingly, Jelleyman has waived her

issue for our review, and she is therefore due no relief. See Kalichak, 943

A.2d at 289; Moury, 992 A.2d at 170; Watson, 835 A.2d at 791; McAfee,

849 A.2d at 275.3

       Judgment of sentence affirmed.




____________________________________________


             Because [Jelleyman] requires treatment and has never had
       the benefit of an inpatient program, [she] hereby requests that
       the [c]ourt reconsider and modify her sentence to time-served to
       23 months [of] incarceration at the [BFFC] with presumptive
       parole to Pennsylvania Adult & Teen Challenge so that she can
       complete the inpatient program at that facility and receive the
       treatment that she needs for her recovery from her addiction.

Motion to Modify and Reconsider Sentence, 7/28/21, at ¶ 11.

3 Following our review of the record, the parties’ briefs, the applicable law, the
VOP court’s statement on the record of its reasons for the sentence, and the
well-reasoned opinion of the VOP court, we conclude that Jelleyman’s issue,
even if preserved, would merit no relief. See VOP Court Opinion, 3/17/22;
N.T., 7/23/21, at 16-20. See also Commonwealth v. Malovich, 903 A.2d
1247, 1254 (Pa. Super. 2006) (affirming a sentence of total confinement
following a probation revocation for technical violations and noting that the
“[a]ppellant had not complied with previous judicial efforts such as [d]rug
[c]ourt, probation[,] and prior revocations. He had not been ‘putting anything
into’ the court-imposed rehabilitation efforts. . . . [The a]ppellant was not
responding to the court’s authority; incarceration was necessary”) (internal
citations omitted).


                                           -5-
J-S22037-22


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/28/2022




                          -6-